Title: To George Washington from Meshech Weare, 25 November 1782
From: Weare, Meshech
To: Washington, George


                  
                     Sir
                     Hampton falls Novr 25. 1782
                  
                  The Bearer Col. Thomas Johnson of whose Conduct with Respect to procuring Intelligence from the Enemy your Excellency has been informd, Now waits on you to communicate some things which Appear to be of importance.  From every information I have been Able to Obtain, I have no Reason to Suspect his honesty or fidelity.  His Situation at this time is very Difficult As he will fully inform you, and Requests Your Assistance in such way As you may think proper.  I cannot help Expressing my fears of what may be the Consequence of the Negociations carrying on between Vermont and Canada, of which there seems now to be Scarce a doubt.  I have the honor to be with the greatest Respect Your Excellencys Most Obt & Humle Sert
                  
                     Meshech Weare
                  
               